--------------------------------------------------------------------------------

Exhibit 10.8


(English Translation)

Contract No: ZHENGONGCHENGGIIHEZI (2008) NO 03-054

SHENZHEN ZHENYE(GROUP)CO., LTD.

Equipment Purchasing Contract

 

 

Name of the equipment/material:

Visual Intercom System for Zhenye City Phase 2-5

Delivery Location:

Building Site of Zhenye City Phase 2-5, Henggang Liuyue, Longgang District,
Shenzhen

Party A: SHENZHEN FIRST CONSTRUCTION ENGINEERING CO., LTD.

Party B: SHENZHEN SKYRISE TECHNOLOGY CO., LTD

Party C: SHENZHEN ZHENYE(GROUP)CO., LTD

 

 

 

PART ONE           AGREEMENT


--------------------------------------------------------------------------------

Party A (Full name):


SHENZHEN FIRST CONSTRUCTION ENGINEERING CO., LTD.

Party B (Full name):


SHENZHEN SKYRISE TECHNOLOGY CO., LTD


Party C (Full name):


SHENZHEN ZHENYE(GROUP)CO., LTD


 

In accordance with The Contract Law of the People's Republic of China and other
relative laws and regulations, observing principles of equality, impartiality,
honesty and voluntarily, the three parties above form this contract after
negotiations regarding the supply of the equipments mentioned in this contract.

1. Equipment/Material List:

No. Name Spec. Qty Unit Price Total Note 1 Central Management
Machine XP880C5M 2 ¥5120 ¥10,240 Bundled power
supply included 2 Skyrise Digital Intercom
Management Software
V3.4 XP880SW 1 ¥110,000 ¥110,000

3 System Server ( including
bundled software and
database) DELL Optiplex 755 1 ¥10,000 ¥10,000 DELL Optiplex
755 4 Digital Indoor Machine (7
cun) XP862C7PT 914 ¥1,890 ¥1,727,460 7-cun Screen 5 Skyrise Digital Indoor
Machine Control
Software V 1.6   914 ¥810 ¥740,340   6 Digital Indoor Machine
(5.6 cun) XP863C56PT 849 ¥1,400 ¥1,188,600 5.6-cun Screen 7 Skyrise Digital
Indoor
Machine Control
Software V 1.6   849 ¥600 ¥509,400   8 Wall Phone XP882C4W 8 ¥3,059 ¥24,472
4-cun, In-wall,
Warter-Proof 9 Skyrise Digital Door
Machine Control   8 ¥1,311 ¥10,488  


--------------------------------------------------------------------------------


  Software V 1.2           10 Machine for Door of Hall
Unit XP882C4D 43 ¥3,059 ¥131,537 4-cun, Pole
Installation 11 Skyrise Digital Door
Machine Control
Software V 1.2


43

¥1,311

¥56,373


12 Machine for Door of
Basement Unit XP882C4D 35 ¥3,059 ¥107,065 4-cun, In-wall
Installation 13 Skyrise Digital Door
Machine Control
Software V 1.2


35

¥1,311

¥45,885


14 Double Confirm Machine
on Villa Door XP882CD-V 203 ¥1,190 ¥241,570 In-wall
Installation,
Water-proof 15 Skyrise Digital Door
Machine Control
Software V 1.2


203

¥510

¥103,530



16

Power Module
XP18S8A

560

¥400

¥224,000
Each per villa,
Each for two
apartments
17
Machine on Unit Door
and Power Supply for
Fence Machine XP12S3A

86

¥150

¥12,900


  Total Amount (tax included): RMB       ¥5,253,860  

Note: The actual supplying quantity is based on the quantity counted by the
Construction Party and Party C according to the construction drawing. If the
actual supplying quantity required by the construction party is bigger than the
estimated quantity, the exceeding part should be deducted from the payment to
the Construction Party by Party C.

2.

Delivery Location

   

Delivery location: Building Site of Zhenye City Phase 2-5, Henggang Liuyue,
Longgang District, Shenzhen

    3.

Way of Delivery and Time

   

Once the contract is validate, Party C should provide Product Purchase Plan to
Party B in different parts. Party B must deliver the products to the specified
location (reachable by truck) by Party C within 40 calendar days after the order
had been received.

   


--------------------------------------------------------------------------------

4.

Technical Standards and Quality Requirement

      4.1

The equipments supplied by Party B should be brand new (including spare parts),
and are conform to the national testing standard or have qualification
certificate issued by relative quality testing department. The product
specification and technical data should conform to the requirement of relative
national administrative department. Party B should provide free operation
training service and usage instructions and relative material. The Construction
Party should organize initial inspection and acceptance within 3 days after the
products are delivered to the construction site. The products are to be
considered qualified if the Construction Party does not inspect and accept the
products after 10 days. The risk for damages and lost should be afforded by
Party B before the Construction Party accept the products.

      4.2

Party B is not allowed to revise the requirement of the equipment/material.

      4.3

Reasonable suggestions regarding revisions and replacement to/of the
equipment/material proposed by Party B when supplying the products should be
agreed by Party A and Party C. If Party B change and substitute the
equipment/material without permit of Party A and Party C, Party B should afford
the cost and reimburse the relative loss caused to Party A and Party C, and the
delivery date is not allowed to be postponed.

      4.4

If Party C agrees with the reasonable suggestions proposed by Party B, the cost
and profits generated by such suggestions, Party B and Party C will afford or
share in way specified in separate agreement.

      4.5

During the contract term, if Party A and Party C require changing the
specification of the equipment/material or other actual change happens, it
should be solved by the three parties through negotiation.

      4.6

Party C should not afford any responsibility for quality.

      5.

Equipment Installation/ Material Using for Construction

     

Before starting to install the equipments, Party B should set a meeting time
with the Installation (Construction) Party to specify the technique for the
equipment installation and the material usage and meanwhile invite the
supervising department and Party A to join the meeting. If there are quality
problem, equipment and material damage, failure to pass the inspection and other
damage to Party A due to lack of the meeting, the Installation Party should take
the whole responsibility while Party B take related responsibility.

      6.

Equipment/ Material Quantity and Test/Measure Method

      6.1

Party B should supply the products according to the list of this contract, if
Party C does not deliver separated written notice according to the contract.

       

a)

The actual quantity the Construction Party accepts is subject to the quantity of
the qualified products passing the inspection. But the quantity could not exceed
the agreed quantity specified in the equipment/material list.


--------------------------------------------------------------------------------


b)

During the process of on-site quantity measuring, if Party A authorizes the
Installation Party to take part in the inspection process, Party A should
coordinate with the Installation Party to arrange at least one person to take
part in the inspection process while Party B should also arrange at least one
person to join the measuring. The on-site measuring should be prepared and
recorded by Party B in written form. All the parties should sign on the written
record after the process is finished. If Party B fails to prepare and record the
measuring process and does not fill up within 48 hours, and according to need,
it could be re-measured but the cost caused should be afforded by Party B.

        c)

Party B could accept the requirement for increasing quantity of the Construction
Party, in condition that the Construction Party delivers a written notice with
signature of representative of Party A at a production cycle in advance, the
project manager of Party B confirms by signature. The production cycle time
should be specified in the special clauses agreed by both Parties. Party B
should deliver the products ASAP if there are finished products in stock.

        7.

Packaging and Transportation

        7.1

Packaging

        a)

Despite the circumstance that Party A specifies requirements about packaging in
the special clauses, the packaging of equipment and material is charged by Party
B, Party B should design the packaging in method suitable for transporting and
warehousing. The cost is already included in the contract price.

        b)

The packaging should be anti-wet, anti-rain, anti-rust, anti-shaking or
anti-erosion according to different characteristics of different materials.
Party B should take the risk of poor packaging. Party B should afford the damage
of the products due to poor packaging design, making or quality. If such damages
cause the delay of the construction and extra labor cost of Party A, Party A has
the right to require reimbursement.

        c)

There should be product name, specification, color, quantity, products grade,
piling requirement, and environment requirement and manufacturer information on
the package. Losses caused by wrong installation, piling and warehousing due to
missing or unclear mark on the package should be afforded by Party B. If such
losses cause the delay of construction and extra labor cost of Party A, Party A
has the right to require reimbursement.

        d)

Considering the protection of environment, if Party A requires, Party B should
do its best to handle the recycle of the packing material,and the recycling fee
should be paid to Party A could be decided by the two parties through
negotiation.


--------------------------------------------------------------------------------

  7.2

Transportation

   

The transportation and the risk during transportation of the equipment and
material specified in this contract should be responsible by Party B. The
transportation fee and transportation insurance fee are specified in this
contract. Party A and Party C are free of such responsibility.

        8.

Delivery and Inspection

        8.1

Delivery

        8.11

It is specified in this contract that Party B should be responsible for the
delivery of the products. Despite the force majeure, Party B should deliver the
products to the location and by time specified in this contract. Party B should
pay penalty of 0.1 percent of the contract price per day to Party C for delay of
delivery.

        8.12

Party B should inform Party A the delivery time by written notice 10 days before
the delivery and get confirmation by Party A. Party A is responsible for
preparing the site and arranging inspector for the inspection.

        8.13

Party B should inform Party A the exact time by written notice 48 hours before
the delivery and get confirmation by Party A, the confirmed time should be
precise to hour, and if the delivery is delayed more than 4 hours, Party B
should pay penalty of five hundred Yuan per time.


  8.14

Party B can accept Party A’s requirement about the delivery time adjustment,
temporary stop of supply or resume supply in condition that: Party A and Party C
reach into consensus and deliver a written notice with signature of project
manager of Party A 15 days in advance, and this can be executed after the
project manager of Party B confirms by writing. In such circumstances, Party A
does not bare any contract breach responsibility.


  8.2

Inspection and Acceptance

          8.21

The inspection and acceptance should start after all the products are downloaded
from the truck on the specified location.

          8.22

Both Party A and Party B and the entrusted inspector by Party A should conduct
inspection and acceptance according to the measuring method, technical standard
and quality specified in this contract. The main points to be confirmed:
quantity, specification, origin, quality grade, measurement, color, data plate,
complete packaging mark, perfect status, delivery material. All the parties’
signatures means the inspection and acceptance are completed. And all the
equipment/material can be put into use, but this does not exempt Party B’s
responsibility, contract responsibility and reimbursement responsibility to the
defected and unqualified manufacture, design and function of the supplied
products.

          8.23

If there is disqualification in quantity, specification, origin, quality grade,
measurement, color, data plate, complete packaging mark, perfect status,
delivery material, Party A has the right to refuse to accept or partially
accept, return, partially return or terminate the contract, and require Party B
to reimburse the losses due to construction delay and re-work.


--------------------------------------------------------------------------------


8.24

Within 3 days after delivery, Party A should take sampling for inspection at
time confirmed with Party B, if the sample fails to pass the inspection, Party A
has the right to refuse acceptance, return products, terminate the contract and
require Party B to reimburse the loss due to construction delay and re-work.

        9.

Contract Price and Payment

        9.1

Contract Price

Amount (temporary) Capital: FIVE MILLION, TWO HUNDRED AND FIFTY-THREE THOUSAND,
EIGHT HUNDRED AND SIXTY RMB
Amount in figures:¥5,253,860 RMB

  9.11

The unit price of each product is specified in the clause 1 Equipment Material
List, any of the parties can not change without leave .Despite the three parties
agreed or supplement in other special agreement, the contract price includes:
the price Party B delivers the finished equipment and material which conform to
technical standard and quality requirement according to the contracted list to
said location(ground surface) agreed by both Party A and Party B and pass the
equipment and material to Party A. This includes: manufacturing, packaging,
transporting (including insurance), tax, all the fees regarding delivery to the
building site and pile the products to agreed location of Party A and second
load and discharge fee, also includes fees for on-site coordination, on-site
inspection and acceptance preparation, sampling testing, delivery of sample for
inspection, mending and replacing due to quality problem, technical guidance and
training. The total price is subject to the actual quantity of supply.

        9.12

Under circumstances that Party A requires changes to the equipment/material,
Party B should provide a report on price change within 14 days after Party A
confirms the changes to the equipment/material. The contract price can be
changed after Party A and Party C’s confirmation. The price change follows below
method:

     

If there is unit price conform to the equipment/material change specified in the
contract, the contract price should be changed according to the specified unit
price in the contract; If there is only similar unit price conform to the
equipment/material change specified in the contract, the contract price can be
changed accordingly with the specified unit price in the contract for reference;
If there isn’t same or similar unit price conform to the equipment/material
change specified in the contract, Party B can propose a reasonable price change
and such change can be executed after Party A and Party C’s confirmation.

        9.13

If Party B does not provide price change report regarding the equipment/material
change to Party A within 14 days after both parties confirm the changes to the
equipment/material, it will be considered that such change does not lead to the
change of the contract price.


--------------------------------------------------------------------------------


    9.14

Party B does not have the right to add up the contract price if the change to
equipment/material is due to Party B’s own problem.


  9.2

Contract Price Payment


    1)

20% of the contract price should be paid to Party B as deposit within 20 working
days after the signature of this contract.

            2)

60% of the contract price should be paid to Party B within 20 days after all the
products are inspected and accepted on the building site and all the payment
files are complete.

            3)

15% of the contract price should be paid to Party B within 20 days after the
building project is completed, accepted and squared with all the payment files
are complete.

            4)

5% of the contract price is to be reserved as warranty fund. This amount should
be squared according to the regulations specified in clause 11.2 after the
guarantee period.

            5)

The paying period is within 20 days after all the payment files are provided.

Note:

Party C does not afford contract breach responsibility if the payment delay is
due to Party B’s failure of providing valid payment proofing file in time.

If quality, delivery term, time limit can not reach the requirement of the
contract, before settlement of all the problems, Party B does not have right to
require any payment.

Party C pays to Party B by way of transfer. Party B has to provide a proof of
Party B’s bank account name and account number with Party B’s stamp.

Party C’s payment will all be arranged before 15th of every month.

    9.21

The payment proofing files include:

Lawful tax invoice of equivalent amount as the payment amount.

Transfer proof of the products material. The products material includes spare
parts, ex-work qualified certificate, inspection qualified certificate,
instruction menu, technical drawings, professional tools, warrant. If the
materials can not be separated, all the materials should be provided upon the
first payment after the deposit.

Proof of inspection qualified, which should specify the equipment/material name,
quantity, unit price and total amount and meanwhile have the signatures of the
project manager of the installation company, director of the supervising company
and project manager of Party A.

--------------------------------------------------------------------------------

Guarantee period quality and service contract proof issued by the property
company with signature of the manager of the managing department of the property
company. This clause only refer to the quality assurance bail should be paid
after the guarantee period is completed.

    9.22

Party A and Party C do not afford contract breach responsibility if the payment
delay is due to Party B’s failure of providing valid payment proofing files in
time.

           

10.

Breach of Contract, Disputes and Claim Indemnity

        10.1

Breach of Contract

        10.11

Any of the three party can not execute this contract fully would be considered
as breach of contract.

        10.12

Despite all the three parties all agree to terminate this contract, the party
which breach the contract should still execute this contract while afford the
responsibilities of breach of contract.

        10.13

If Party B does not execute the contract seriously or oversee any work and
responsibility of Party B specified in this contract, and does not take
effective measures to improve and take effect within 15 days after Party A and
Party C deliver written notice of require improvement, Party A and Party C have
the right to terminate the contract after consensus and inform Party B by
written notice. Party A has the right to inform Party C by written notice to
keep back reimbursement for the economic losses caused by the above behavior
from the payment should be paid to Party B by Party C.

        10.14

Regarding the penalty of breach of contract that Party B should pay to Party A
but does not pay to Party A in time after Party B receives the written notice
from Party A, Party A has the right to inform Party C to deduct from the payment
should be paid to Party B by Party C.

        10.2

Dispute

For any dispute happens during the executing process of this contract, the two

Parties should resolve by friendly negotiation. If negotiation fails, it can be
submitted to Shenzhen Arbitration Committee for arbitration. And the arbitration
is the end saying, both parties should execute without any other conditions.

  10.3

Claim Indemnity

When one party claims indemnity from the other party, cogent reason should be
presented and valid evidence proving the issue causing the claim of indemnity
should be provided.

--------------------------------------------------------------------------------


11.

Construction Guidance and Quality Warranty

        11.1

Party B should afford the quality warranty responsibility during the quality
warranty term of the equipment and material delivered to the construction party
according to law, administrative regulations or relative national regulations
regarding quality warranty of the equipment and material.

        11.11

Term of Quality Warranty: should not be shorter than the term specified in this
contract and the national regulation. The term starts from the date of admission
of Zhenye City 2-5 phase. The exact length is two years.

        11.12

Quality Warranty Scope: Items included in the contract price of this contract,
all the other agreements between Party A and Party B and quality problem caused
by Party B are all included in the quality warranty. And all the losses of Party
A and property owners due to the quality problem caused by Party B should be
responsible by Party B. Construction project quality problem caused by poor
design or improper usage by Party A, Party B provide rework service on Party A’s
expenses.

        11.13

Equipment Installation Guidance and Trial Run of Equipment:

       

Party B should arrange professional engineer to the building site of Party A to
guide the downloading the equipment and arrange trial run for the equipment
after the construction party finishes the installation; During the trial run, if
any failure happens, Party B should arrive the location of the equipments within
4 hours upon receiving phone calls from Party A or the property owner and solve
the failure within 48 hours. If Party B does not arrive at the site in time,
Party A can arrange other companies or people to handle and the cost would be
deducted from the contract price.

        11.14

After Sale Service and Maintenance

       

During the quality warranty, despite improper operation by the operator, any
problem caused by the product itself which influence the normal usage of the
equipment, Party B should troubleshoot the failures within 48 hours after
receiving the product with fault delivered by the construction party. If Party B
does not arrive at the site in time, Party A can arrange other companies or
people to handle and the cost would be deducted from the quality warranty bail
and the exceeding part should be paid by Party B.


    11.15

Party B Maintenance Arrangement


      1)

Party B should nominate fully authorized representative to handle the
maintenance of this project.


      2)

Party B’s responsible person for the maintenance: Jiangang Feng


--------------------------------------------------------------------------------


 

 

Address: 4th Floor, Building 3, Maque Ling Industrial Zone, Nanshan District,
Shenzhen.
Tel: 0755-26012511
Fax: 0755-26012468            

3)

Any change to the above information should be informed to the maintenance
responsible person of Party A by written notice, or it would be considered that
Party B has already received the information Party A delivers.           11.2

Quality Warranty Bail:

          11.21

Party B and Party C agree to keep back 5% of the contract price as quality
warranty bail. Party C should pay the balance of the quality warranty bail at a
time to Party B within 20 days after the quality warranty term (does not include
postponement of the guarantee) has finished and Party B finishes all the
maintenance work ( should be signed by Party A and the property managing
company).

          11.22

If the maintenance fee paid by Party C exceeds the quality warranty bail, the
exceeding part should still be paid by Party B; all the quality warranty bail
does not count the interest. If Party B is not willing to pay the exceeding
part, Party C has the right to deduct from other fees should be paid to Party B
and if it is still not enough, Party C could require reimbursement by means of
law.


12.

The Safety of Production and the Delivery to the Construction Site

      12.1

The equipment and material specified in this contract is not allowed to be
produced by producers other than the listed suppliers in the equipment and
material list of this contract. Once party B has the above behavior, Party A and
Party C have the right to refuse to accept or partially accept, return,
partially return or terminate the contract after reaching consensus, and all the
losses due to such behavior should be afforded by Party B.

      12.2

Consigned production to specified suppliers could not exempt any responsibility
and obligation of Party B.

      12.3

The payment to the consigned producer should be settled by Party B. Party A and
Party C could not pay any fees specified in this contract to the consigned
producer by any means without agreement of Party B.

      12.4

Party B should obey the relative managing rules on the construction site safety
after entering the construction site. The responsibility of accident caused by
improper safety measures by Party B and the cost caused should be afforded by
Party B.

      12.5

Party B should be responsible for arranging the meals and accommodations of the
workers; this project does not provide facilities for meals and accommodations.


--------------------------------------------------------------------------------


12.6

If safety accident happens, the cost should be afforded by the responsible party
for the accident.



      12.7

If Party B needs to use derrick,outdoor elevator, scaffold etc, Party B should
inform Party A with the using time and requirement in advance and afford the
expenses.



      13.

Force Majeure



      13.1

The standard for force majeure: earth shake above grade 6, war, turmoil,falling
of flying object from the air, explosion not caused by Party A or Party B, major
national policy adjustment related to this project.

      13.2

If any of the above mentioned force majeure happens, Party B should take action
immediately and inform Party B about the influence to delivery.



      14.

Intellectual Property



     

Party B should guarantee the products and software used in this contract do not
breach any third party’s intellectual property. If there is any breach of any
third party’s intellectual property, Party B should afford all the
responsibility and all the losses caused to Party A.


15.

Termination of Contract

      15.1

The contract could be terminated by consensus of all the three parties.

      15.2

If it the circumstances specified in clause 8.11, clause 8.23 and clause 12.1 of
this contract happen, Party A and Party C have the right to terminate the
contract upon consensus.

      15.3

If it happens any of the below circumstances, the three parties should terminate
the contract:

     

The force majeure leads to failure of execution of the contract;

     

Other reasons which leads to the stop or postpone of the project which cause the
failure of execution of this contract.

      15.4

In circumstance that Party A and Party C require to terminate the contract
according to the clause 15.2 of this contract, the contract is terminated upon
the time Party B receives the written notice of Party A and Party C, Party A and
Party C should deliver written notice to Party B and inform Party B before the
two parties deliver the notice to Party B.

      15.5

The termination of this contract would not affect the validity of the settlement
and clearing clauses specified in this contract.

      16.

The Normal Rights and Obligations of the Three Parties


  16.1 Party C and Supervisor


--------------------------------------------------------------------------------


  16.11

In circumstance that Party C authorizes the supervising government department to
take part in the inspection and acceptance of the products, the name of the
supervising government department, content of supervising, right of supervising,
name of the director, title and obligations are to be specified in the special
clauses. In circumstance that Party C requires the director to ask for approval
before executing some rights in the special clauses, the director should get
approval before taking any action. If not specified, Party C could perform its
responsibility according to the national supervising provisions.

       16.12

The name and title of representative of Party C should be specified in the
special clauses, the authority is: represent Party C to perform the agreed right
and obligations of Party C in this contract, sign the order of Party C, among
which any revision to this contract including adding up items, revising
parameters and payment of the contract price should be authorized by the legal
person of Party C.

       16.13

Despite the circumstance that it is specified clearly in the contract or that
Party A and Party C both agreed after negotiation, the director has no right to
terminate any rights and obligations of Party B specified in this contract.

       16.14

In circumstance that Party C does not authorize supervising government
department to take part in the inspection and acceptance process, the director
and representative director mentioned in this contract is the professional
engineer appointed by Party C to the construction site.

        16.2

Authorization and Instruction of Project Manager of Party A, Representative and
Director of Party C.

       16.21

Name and title of project manager of Party A should be specified in the special
clauses.

       16.22

The representative and director of Party C could authorize representative to
perform the rights and obligations specified in the contract and could withdraw
the authorized representative when necessary. But the authorization and
withdrawal all should inform Party B by written notice 7 days in advance.

      

The correspondences signed by the representative of the representative and
director of Party C within the authority scope of the representative and
director of Party C have the equivalent validity. If Party B has doubt about the
correspondences, Party B could send the file to the representative and director
of Party C for confirmation.

      

Except the representative and director of Party C and the authorized
representative, any other staffs appointed by Party C have no right to deliver
any instructions.

       16.23

The written instructions and notices signed by the project manager of Party A,
representative and director of Party C become validate upon the time the project
manager of Party B signed the name and receiving time on the receipt. In urgent
circumstance, the project manager of Party A, representative and director of
Party C could deliver oral instructions, but need to confirm by written notice
within 48 hours, Party B should perform the oral instruction accordingly. If the
project manager of Party A, the representative and director of Party C do not
provide written confirmation in time, Party B should require written
confirmation within 3 days after the oral instruction has been delivered. If
Party B does not propose the requirement, Party B should afford the
responsibility.


--------------------------------------------------------------------------------

If Party B thinks the instruction of the project manager of Party A, the
representative and director of Party C is not proper, Party B should provide a
written report about revision of the instruction to the project manager of Party
A, the representative and director of Party C within 24 hours upon receiving the
instructions. The project manager of Party A, the representative and director of
Party C could make decision of revising the instruction or continue the original
instruction. In emergency that the project manager of Party A, the
representative and director of Party C require Party B to execute the
instructions immediately, Party B should execute the instructions without any
conditions. Party A and Party C have the right to terminate the contract if
Party B refuses to execute the instructions.

   

16.24

If Party C needs to replace the representative and director, Party C should
inform Party A and Party B by written notice in advance. The new representative
and director should continue to perform the right and obligations of the
previous representative and director specified in the contract.


  16.3

The Project Manager of Party B

          16.31

Name and title of project manager of Party B should be specified in the special
clauses.

          16.32

The notice delivered by Party B according to the contract should be signed by
the project manager of Party B in written form, stamped and be delivered to
Party A and the supervising government department, or else, Party A and the
supervising company have the right to refuse acceptance.

          16.33

The project manager of Party B should organize production and delivery according
to the instructions delivered by Party A or its nominated supervising government
department according to the contract. In emergency circumstances that Party A is
not able to reach the project manager of Party A and director, the project
manager should take emergent measures to protect the safety of the staff, the
equipment/material and the property. And a report should be provided to the
project manager of Party A and the director within 48 hours after the action.
The costs are to be afforded by the responsible party. If it is Party B’s
responsibility, the delivery date could not be postponed.

          16.34

If Party B needs to replace its project manager, Party B should inform Party A
and Party C in written notice 7 days in advance, enclosed the detailed
introduction and resume of the new project manager and get approval from Party A
and Party C. The new project manager should continue to perform the right and
obligations specified in the contract.


--------------------------------------------------------------------------------


  16.35

Party A and Party C could negotiate with Party B to replace the project manager
of Party B considered to be unqualified by the two parties upon reach consensus.

            16.4

Work of Party A

            16.41

Party A should complete below work according to the content and time specified
in the special clauses:

            1)

Provide sample, drawing or usage technical requirements at the time specified in
the special clause and verify the manufacturing technique proposed by Party B
but Party B could not be exempted from the responsibility.

           

2)

Examine and verify the packaging and transporting measures provide by Party B,
but Party B could not be exempted from the responsibility.

            3)

Confirm the delivery confirming note provided by Party B, but Party B could not
be exempted from the responsibility.

            4)

Deliver notice to Party B for construction project regular meeting 48 hours in
advance according to the actual coordination needs.

            5)

Organize inspection and acceptance for the products.

            6)

For the work that should be completed by Party B specified in the contract, if
Party B refuses to complete or could not complete according to the requirements
of the contract, Party A and Party C have the right to arrange other companies
to complete the job if the both parties reach consensus. The cost caused should
be deducted from the payment to Party B.

            7)

Other work that Party A should do is to be specified in the special clauses by
the two parties.

            8)

Deliver instructions to Party B such as adding up the quantity, adjusting the
delivery date and canceling the order etc in way been specified in the contract
which agreed by Party C.

            16.5

Work of Party B


    16.5.1

Party B finishes following work according to the content and time specified in
the special clauses:


     

<>

Provide products that conform to the technical standard and quality requirement
specified in the contract according to the equipment/material list, contract
price, delivery location, delivery method and time agreed in the contract.


--------------------------------------------------------------------------------


      <>

Provide manufacturing technique proposal to Party A according to the special
clauses, and the cost has already been included in the contract price. If
contract coverage includes design, Party B should execute within the allowed
business scope and the design certificate grade of Party B and report to the
director and the representative of Party A before producing the products
according to its design, and the design fee has already been included in the
contract price.

       



      <>

To take part in the regular meeting of the building project according to Party
A’s requirement. The project manager of Party B should take part in every
regular meeting of the building project. If Party B can not join the meeting,
Party B should submit an application to Party A 4 hours in advance, and can not
be absent form the meeting without Party A’s permission. And Party B should
execute the instructions confirmed in the meeting unconditionally.

       



      <>

The staff of Party B enters the building site with equipment/material, who
should obey the relevant regulations regarding the environmental hygiene
management, safety management of the delivery site, and take suitable
environmental protection and safety protection measures. Party B should afford
all the responsibilities due to any breach of the relative rules because of
Party B’s fault.

       



      <>

Obey the managing regulations of the relative governmental managing department
regarding packaging and transporting, and handle the relevant procedures
according to the rules, and copy to the director and representative of Party B.
Party B should afford any punishment and penalty by the government due to Party
B’s fault.

       



      <>

Coordinate with the selling needs of Party C to deliver the equipment/material
needed for the sample room in priority .

       



      <>

Coordinate with Party A or the supervising company or Party C to spot check the
raw material, half-finished products, finished products and treating process
during the manufacturing process as required by Party A or supervising company
or Party C, and the fees are included in the contract price.

       



      <>

Other work that Party B should do is to be specified in the special clauses by
the two parties.


    16.5.2

Party B should afford all the relevant loss of Party A which are caused by Party
B’s failure in performing any of the obligations specified in clause 9.1.


  16.6

Work of Party C

       

Party C should complete following work according to the content and time
specified in the special clauses:


--------------------------------------------------------------------------------


    <>

Make adjustment to the arrangement of the building site and revision to the
design drawing according to the selling needs.

     

 

    <>

Settle the payment with Party B with the agreement of Party A.

     

 

    <>

Check and verify after the initial check by the supervising company and settle
payment of the equipment/material to Party B

     

 

    <>

Organize inspection and acceptance of the final completed construction.


17.

The Files Included in This Contract

   

The included files and the explanation priority order are as follows:

1)The written agreement or file regarding the negotiation and revision to the
purchasing of relevant equipment/material of Party A and Party B during the
execution of this contract;
2)This contract;
3)Notice of winning the bid ( if this contract is concluded according to the
bidding)
4)The bidding letter, bidding file and its appendix ( if this contract is
concluded according to the bidding)
5)The special clauses of this contract
6)The normal clauses of this contract
7)The quality warranty instruction of the equipment/materials
8)Standards, regulations and relevant technique files
9)Drawings and (or) the samples
10) The building project list
11) The project quotation or the budge letter
12) Other files included in this contract are listed in the Special Clauses of
part 3 of this contract.

18.

Word Definition and the Contract File

Word Definition


Despite special explanation specified in Special Clauses, the following words
should have definition of below clauses.

  18.1

General clauses: the clauses that apply to the purchase and delivery of
equipment/material according to the Law of China, regulations and need of
purchasing and supplying the equipment/materials.

        18.2

Special clauses: the clauses made after negotiation with consensus according to
the actual situation and the Chinese laws and regulations which are revision,
supplement and further explanation to the general clauses.

        18.3

Construction Contract is the general contracting contract signed by Party A and
Party C, whose name should refer to special clauses.


--------------------------------------------------------------------------------


  18.4

Party A: the general contractor of this building project specified in this
contract.

      18.5

Party B: concerned party with the qualification of equipment/material supplier
accepted by Party A and the legal successor of the concerned party specified in
the contract.

        18.6 Party C: SHENZHEN ZHENYE(GROUP) CO.,LTD      

  18.7

Representative of Party C: the authorized representative to perform this
contract by Party C, whose detailed rights and obligations are specified in the
special clauses.

      18.8

Project Manager of Party A: the representative responsible for construction
managing and contract execution nominated in the special clauses.

      18.9

Project Manager of Party B: the representative responsible for supply managing
and contract execution nominated in the special clauses.

      18.10

Installation Company: The company responsible for the installation/construction
of the equipment/material of this contract, whose name should refer to the
special clauses.

      18.11

Supervising Company: The company authorized by Party A responsible for
supervising this project, whose name should refer to the special clauses.

      18.12

Director: The director appointed by the supervising company, the detailed rights
and obligations are specified in the special clauses.

      18.13

Quality Supervising Inspecting Party: The party authorized by Party A
responsible for the quality supervising and inspecting, please see the name in
the special clauses.

      18.14

Unit Price: The price of equipment/material per unit.

      18.15

Contract Price: The total price should be paid to Party B by Party C according
to the contract for completing the task of supplying products contract coverage
and affording all the responsibility of the quality warranty responsibilities.

      18.16

Additional Contract Price: the price added to the original contract price
counted according to the contract price counting method confirmed by Party A
under the circumstance that price should be added during the execution of the
contract.

      18.17

Expenses: The expenditure should be afforded by Party A, Party B or Party C
which are not included in the contract price.

      18.18

Drawing: All the drawings (including the supporting instructions and relevant
materials) needed by Party B for completing supplying task which are provided by
Party A or Party B and approved by Party C.


--------------------------------------------------------------------------------


  18.19

Sample: the actual samples (with same appearance, measurement, color and weight
etc.) needed by Party B for completing the supplying task or by Party A for
inspection and acceptance which are provided by Party A or Party B and confirmed
by Party A, whose color, pictures or usage function should be verified by Party
C.

        18.20

Written Form: Form that can display the content concretely such as the contract,
letter and digital communications (including telegram, telex, fax, digital
communications and emails).

        18.21

Responsibility for breach of the contract: the behavior of any party of the
contract not performing the contract obligations or that the performing does not
conform to the responsibility should be afforded as agreed.

        18.22

Reimbursement: The requirement of economic indemnity or delivery term postpone
to the other party, under circumstance that loss is caused not because of the
party’s fault but the responsibility should be afforded by the other party
during the process of execution of the contract.

        18.23

The time counted by hour specified in this contract, it should be counted start
from the issue validate (the rest time can not be deducted); it is specified to
be counted by day, the starting day is not included but start to count from the
second day. If the last day of the time deadline is a rest day or other
statutory festivals and holidays, the following day after the festivals and
holidays should be considered as the last day, except for the completion date.
The deadline of the last day of the time limit is 24:00 of that day.

2)  The Contract Files and the Explanation Order

     18.24 The contract files should be explainable by each other. Despite
agreed separately in the special clauses, the contract files and the explainable
orders are as follows:

  1)

The written agreement or file regarding the negotiation and revision to the
purchasing of relevant equipment/material of Party A and Party B during the
execution of this contract;

  2)

This contract;

  3)

Notice of winning the bid (if this contract is concluded according to the
bidding)

  4)

The bidding letter, bidding file and its appendix (if this contract is concluded
according to the bidding)

  5)

Standards, regulations and relevant technique files

  6)

Drawings and (or) the samples

  7)

The building project list

  8)

The project quotation or the budge letter

  9)

Other files included in this contract are listed in the Special Clauses of part
3 of this contract.


  18.25

Under circumstance that the contents of the contract file are not clear or
contradictable which do not affect the normal schedule of building project due
to delivery, Party A and Party B should solve the problem by negotiation. If the
negotiation fails, the two parties can handle the dispute according to the
general clauses 10.2.


--------------------------------------------------------------------------------


3)

Words, Language and the Laws, Standards and Regulations Applicable.

      18.26

Words and language: The files of this contract are using Chinese words and
language to write, explain and specify.

      18.27

The applicable laws and regulations: Laws and regulations of People’s Republic
of China.

      18.28

The applicable standards and regulations:

     

Party A and Party B specify the name of the applicable national standards and
regulations in the special clauses; to specify the name of the applicable
district standards and regulations if there are no national standards and
regulations. Party B should provide two copies of the agreed standards and
regulations to Party A and Party C according to the time specified in the
special clauses.

     

If there are no relative standards and regulations domestically, Party A should
provide technical standards and quality requirement to Party B according to the
time specified in the special clauses, Party B proposes the manufacturing
technique according to agreed time and requirement, and start to execute upon
the approval by Party A. And it should be approved by Party C with regard to the
color, pictures or usage functions. If Party A requires applying the abroad
standards and regulations, Party A should provide the Chinese version.

The expenditure for purchasing, translating the standards and regulations or
making the building technique should be afforded by Party B.

4)            Drawings and Samples

18.29 Under circumstance that Party B needs to design and manufacture according
to the drawings provided by Party A, Party A should provide the drawings to
Party B or authorize Party C to provide the drawings to Party B according to the
date and quantity specified in the special clauses. 18.30 If Party B needs to
add up the quantity of the drawings, the provider of the drawings should copy
for Party B at Party B’s cost.

18.31 Party C has confidential requirement to this project. Party B should
perform the obligation of confidentiality of the drawings, Party B can not pass
the drawings of this project to the third party without permission of Party C.
Despite using for file keeping, other drawings should be returned to Party C
upon delivery of the products. Party C and Party B agree that no confidentiality
fee should be applied.

18.32 Party B should provide a set of complete drawings upon delivery for the
relative people of the supervising company, Party A and Party C to use during
inspection.

18.33 If the drawings are designed by Party B, Party B should provide two copies
each to Party A and Party C. But the clauses 4.3 and 4.4 are still applicable.

18.34 Under circumstance that the drawings and materials provided by Party A are
not complete, Party B should provide a list of the supplemented drawings and
materials and the time to Party A, the list should specify the detailed names of
the drawings and materials should be supplemented and the deadline which will
not affect the manufacturing schedule. Party B should inform Party A by written
notice as soon as possible, if the delivery of products is delayed because Party
B does not propose the above requirement in time, the loss caused by the delay
are to be afforded by Party B.

--------------------------------------------------------------------------------


18.35 At the same time of signing the contract, Party B should put the confirmed
equipment/material samples in the office of Party A, the supervising company or
Party C or an agreed location. The supervising company will verify whether the
material used during the building process by Party B conforms to Party A and
Party C’s requirement according to the samples. The cost of the samples is
already included in the contract price.

   

18.36 Under circumstance that Party B manufactures according to the sample
provided by Party A and Party C, Party B can not transfer the equipment/material
samples to other people without permission of Party A and Party C and should
return the samples upon delivery of the products.

    19.

Incorruption Requirement

   

19.1

Party A, Party B and Party C and relative staff must obey the following
regulations and principles:

     1) Obey strictly the relevant laws, regulations of the Communist Party and
the country and the rules about incorruption building;

     2) The business activities of the three parties should follow the
principles of open, fairly, honest and transparent.

     3) Any party has the right and obligation to remind the other party to
amend discovering that another party has behavior of breaching the relevant laws
and regulations and rules of incorruption in business activities.

     4) Any party has the right to suggest to punish the party and to be
informed of the result discovering any of the three parties has serious behavior
breaching the clauses agreed in this agreement.

  19.2

The corruption rules Party C should obey:

     1) Party C (including all the departments belong to Party C, same as below)
and its staff can not accept pickings such as kickback, introduction fees,
handling fees in any form.

     2) Party C and its staff can not ask for or accept cash gift, securities,
valuable presents, or communication tools, transportation vehicles, high-class
office supplies and other property.

     3) Party C and its staff can not write-off any expenses which should be
afforded by Party C or private from Party A and Party B.

     4) Party C and its staff can not require or join dinners and entertainment
activities arranged by Party A or Party B which would possibly affect the
fairness of the business.

     5) Party C and its staff can not require of accept convenience provided by
Party A or Party B such as house decoration, marriage, funeral, work arrangement
for relatives and abroad travel.

--------------------------------------------------------------------------------

     6) Party C and its staff can not seek for illegitimate interests by
introducing building company or material suppliers to Party A and Party B by any
reason.

     7) The staff of Party C can not lower the standards of the material and
equipment delivered because of accepting corruption from Party A and Party B by
any form.

     8) The staff of Party C can not work for Party A and Party B to introduce
financing, pooling, or as a guarantee company.

     9) The staff of Party C can not do part time managing job in Party A and
Party B which will breach the rules, and take part in the economic activities
related to the inside managing activity of Party A and Party B.

     10) Party C and its staff can not conduct any other activities which will
breach the regulations of incorruption.

  19.3

The corruption rules Party A and Party B should obey:

     1) Party A and Party B (including all the departments belong to Party A and
Party B, same as below) and its staff can not accept pickings such as kickback,
introduction fees, handling fees in any form.

     2) Party A and Party B and its staff can not ask for or accept cash gift,
securities, valuable presents, or communication tools, transportation vehicles,
high-class office supplies and other property.

     3) Party A and Party B and its staff can not write-off any expenses which
should be afforded by Party A and Party B or private from Party C.

     4) Party A and Party B and its staff can not require or join dinners and
entertainment activities arranged by Party C which would possibly affect the
fairness of the business.

     5) Party A and Party B and its staff can not require of accept convenience
provided by Party C such as house decoration, marriage, funeral, work
arrangement for relatives and abroad travel.

     6) Party A and Party B and its staff can not seek for illegitimate
interests by introducing building company or material suppliers to Party C by
any reason.

     7) The staff of Party A and Party B can not lower the standards of the
material and equipment delivered because of accepting corruption from Party C by
any form.

     8) The staff of Party A and Party B can not work for Party C to introduce
financing, pooling, or as a guarantee company.

     9) The staff of Party A and Party B can not do part time managing job in
Party C which will breach the rules, and take part in the economic activities
relative to the inside managing activity of Party C.

--------------------------------------------------------------------------------

    10) Party A and Party B and its staff can not conduct any other activities
which will breach the regulations of incorruption.

  19.4

Supervising right and obligation of Party A, Party B and Party C:

     1) Party A and Party B should stop the behavior of the staff of Party C and
report to the discipline inspection department of Party C (Tel: Committee of
Party and Discipline Inspection: 0755-25863100, Audit supervision department:
0755-25863378) discovering the staff of Party C have the behavior of breaching
the rules of incorruption; Party A and Party B should cooperate actively while
the discipline supervision department of Party C conducts investigation.

     2) Party C should stop the behavior of the staff of Party A and Party B and
report to Party A discovering the staff of Party A and Party B have the behavior
of breaching the rules of incorruption in order to get abnormal interest. Party
B should cooperate actively while Party A and Party B conduct investigation.

19.5 Under circumstance that the staff of Party C breach the incorruption rules
specified in this contract and leads to economic losses of Party A and Party B,
Party C should return the illegal gain or abnormal interest to Party A and Party
B and reimburse to the two parties; Meanwhile, Party C should conduct punishment
to responsible staff such as criticize, educate, record a demerit, transfer,
degrade, decapitation, expulse from the Party and discharge from office, if the
behavior has breached the law and with serious nature and caused major economic
loss, Party C should transfer the staff to jurisdiction department to
investigate for criminal responsibility.

19.6 Under circumstance that Party A, Party B and its staff breach the
incorruption rules specified in this contract, Party C has the right to choose
below punishing measures according to the seriousness of the behavior:

     1) Party C has the right to require Party A and Party B to return its
illegal gain or abnormal interest gained because of its behavior of corruption.

     2) Party C has the right to ask for penalty of breach of the contract 10
times of the corruption amount, under circumstance that Party A, Party B and its
staff breach the rules of incorruption or corrupt the staff of Party C by
illegal means which leads to breach of discipline of staff of Party C.

     3) Party C has the right to require Party A and Party B to replace the
project manager appointed to Party C, withdraw the direct responsible person who
breaches the rules of incorruption and do not arrange the person to do any other
job relative to Party C.

     4) Under circumstance that Party A, Party B or its staff breach the
incorruption rules specified in this contract and leads to economic losses of
Party C, and if the contract has not be completed, Party C has the right to
terminate the business contract, Party C has to right to require reimbursement
from Party A and Party B with regards to the economic losses caused, meanwhile,
Party C has the right to require the penalty for breach of the contract at 5% of
the contract price from Party A and Party B and investigate for joint
responsibility caused.

--------------------------------------------------------------------------------

     5) Under circumstance that Party A, Party B or its staff breach the
incorruption rules specified in this contract and leads to economic losses of
Party C, and if the contract has been completed, Party C has the right to
terminate the business contract, Party C has to right to require reimbursement
from Party A and Party B with regards to the economic losses caused, meanwhile,
Party C has the right to require the penalty for breach of the contract at 5% of
the contract price from Party A and Party B and investigate for joint
responsibility caused.

     6) Under circumstance that Party A, Party B or its staff breach the
incorruption rules specified in this contract, Party C can record such behavior
into the incorruption credibility file for Party A and Party B set up by Party
C, as crucial reference for choosing business partners by Party C until
terminating the cooperative relations with Party A and Party B and announce that
Party A and Party B has been listed in the blacklist.

     7) Under circumstance that Party A, Party B or its staff breach the
incorruption rules specified in this contract and the behavior has breach the
law and with serious nature and cause major economic loss, Party C should
transfer the staff to jurisdiction department to investigate for criminal
responsibility.

20.

Other Clauses:

     • The effective using time limit of this product in normal condition is 5
years. Party B agrees to continue to provide mending service during the term
from the free quality warranty to the end of the effective using time limit.
Under circumstance that improper usage or other human factors leads to the
malfunction of the product, Party B should provide mending service at fees
equivalent to the cost; Party B would provide mending service or replacing the
product free of charge.

     • Party A promises to Party B and Party C to provide cooperation in way
specified in the Building Contract and afford the responsibility of management
of the whole building site of the project and control of quality and time.

     • Party B promises to Party A and Party C to supply according to the
agreement of the contract and afford the equipment/material quality warranty
responsibility during the quality warranty period.

     • Party C promises to Party A and Party B to pay the contract price of the
equipment/material in way specified in the contract and other expenses should be
paid.

21.

Validity and Termination of the Contract

21.1

The way of validating the contract should be specified in the agreement by the
three parties.

21.2

This project is terminated once Party A, Party B and Party C completed all the
obligations of the contract.


--------------------------------------------------------------------------------

21.3

After the termination of the contract, Party A, Party B and Party C should
follow the principles of honest and faithful to perform the obligations such as
informing, assisting and keeping confidentiality etc.

22.

Contract Copies

22.1

This contract is in 3 originals with the same validity, with Party A, Party B
and Party C keeping one copy each.


22.2

This contract is in 6 copies, with Party A, Party B and Party C keeping two
copies each.

22.3

Under circumstance that the original does not conform to the copy, follow the
original.

Party A: SHENZHEN FIRST CONSTRUCTION ENGINEERING CO., LTD.
                    (Stamp)

Address:
Legal Person:Kunhe Huang
Tel:
Bank of Deposit:
Account Number:
Post Code:


Party B: SHENZHEN SKYRISE TECHNOLOGY CO., LTD
                    (Stamp)

Address: 4th Floor, Building 3, Maque Ling Industrial Zone, Nanshan District,
Shenzhen
Legal Person: Mingchun Zhou
Tel: 0755-26012511
Bank of Deposit: Shenzhen Ping An Bank
Account Number: 0012100609731
Post Code:


Party C: SHENZHEN ZHENYE(GROUP) CO., LTD.
                    (Stamp)

Address:
Legal Person: Fuchuan Li
Tel:
Bank of Deposit:
Account Number:
Post Code:

8/1/2008

--------------------------------------------------------------------------------